Citation Nr: 0315525	
Decision Date: 07/11/03    Archive Date: 07/17/03

DOCKET NO.  99-07 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to service connection for colon cancer.


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1966 to May 
1988.

This case comes before the Board of Veterans' Appeals (Board) 
from an August 1997 RO decision which found that new and 
material evidence had not been submitted to reopen a claim 
for service connection for left ear hearing loss, and from a 
July 1999 RO decision which denied service connection for 
colon cancer.  Subsequently, in March 2003, the RO determined 
that new and material evidence had been submitted to reopen 
the claim for left ear hearing loss, but the RO denied the 
merits of such reopened claim; the Board will now decide this 
claim on a de novo basis.


FINDINGS OF FACT

1.  The veteran's current left ear hearing loss began in 
active duty as a result of noise exposure.

2.  The veteran's colon cancer began many years after 
service, and was not caused by any incident of service 
including herbicide exposure in Vietnam or asbestos exposure.


CONCLUSIONS OF LAW

1.  Left ear hearing loss was incurred in active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.385 
(2002).

2.  Colon cancer was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Except for a short break in service, the veteran served on 
active duty in the Navy from January 1966 to May 1988, at 
which point he retired based on over 20 years of service.  
Service records show some service in Vietnam during the 
Vietnam War.  He received various decorations including the 
Combat Action Ribbon.

His service medical records show decibel thresholds of 10, 5, 
10, 15, and 25 decibels in the left ear at the 500, 1000, 
3000, 4000, and 6000 Hertz frequencies in December 1971.  In 
March 1980, he had decibel thresholds of 10, 5, 10, 20, 25, 
and 40 decibels in the left ear at the 500, 1000, 2000, 3000, 
4000, and 6000 Hertz frequencies.  In May 1983, the veteran 
signed a statement indicating that he had been exposed to 
asbestos during his naval career.  In October 1986, he had 
decibel thresholds of 5, 5, 10, 20, 25, and 35 decibels in 
the left ear at the 500, 1000, 2000, 3000, 4000, and 6000 
Hertz frequencies.  In January 1988, he had decibel 
thresholds of 10, 10, 15, 25, 25, and 30 decibels in the left 
ear at the 500, 1000, 2000, 3000, 4000, and 6000 Hertz 
frequencies.  Service medical records are negative for any 
indication of colon cancer.  

In May 1988, the veteran filed his claim for service 
connection for bilateral hearing loss.  Subsequently, he was 
granted service connection for right ear hearing loss.

In July 1988, the veteran was given a VA examination.  He 
reported that hearing tests had indicated that he had high 
frequency hearing loss, and stated that he had some 
difficulty hearing when there was a lot of background noise.  
He reported no history of ear infections, pain, or drainage.  
Physical examination of his ears was normal.  Audiological 
examination showed decibel thresholds of 25, 5, 10, 10, and 
25 decibels in the left ear at the 500, 1000, 2000, 3000, and 
4000 Hertz frequencies, and a speech recognition score of 96% 
in the left ear.  The examiner noted that hearing was within 
normal limits for rating purposes but there were high 
frequency notches at 4000 Hertz in the right ear and 6000 
Hertz in the left ear.  Hearing deficit was included in the 
diagnoses.

VA outpatient treatment records from 1995 and 1996 show the 
veteran complaining of hearing loss and seeking an 
audiological examination in September 1995.  In January 1996, 
he was given an audiological examination.  Regarding his left 
ear, hearing was within normal limits through 3000 Hertz with 
mild to moderate high frequency hearing loss.  His word 
recognition score was good at a conversation level when 
quiet.  Immittance measures were consistent with normal 
middle ear functioning and ipsilateral acoustic reflex 
thresholds were present at normal hearing levels.  The 
examiner's impression was bilateral high frequency 
sensorineural hearing loss, worse in the right ear.  

In August 1996, the veteran was given a VA audiology 
examination.  He complained of bilateral decreased hearing 
which was worse in the right ear.  He stated that his hearing 
loss was progressive with onset in the 1970s.  He indicated 
difficulty listening to conversations in crowds.  He reported 
a history which was positive for noise exposure during 
military service, including exposure to heavy machinery.  He 
reported a negative history for post military noise exposure, 
and a negative otologic history.  Regarding his left ear, he 
had decibel thresholds of 10, 15, 20, 25, and 40 decibels at 
the 500, 1000, 2000, 3000, and 4000 Hertz frequencies.  His 
speech recognition score was 92% for his left ear.  The 
examiner found mild high frequency sensorineural hearing loss 
for the left ear.  

In September 1996, the veteran was given a VA audio-ear 
disease examination.  He reported decreased hearing with 
particular difficulty understanding speech in the presence of 
background noise.  He reported no problems in quiet settings.  
He reported no problems with tinnitus or with ear infections.  
He stated that he was a welder during service and worked 
around metal work, and thus had exposure to noise from 
machinery during service.  Following active duty he reported 
minimal noise exposure.  Physical examination of the ears was 
normal.  Audiological examination of the left ear showed 
decibel thresholds of 10, 15, 20, 25, and 40 decibels at the 
500, 1000, 2000, 3000, and 4000 Hertz frequencies.  His left 
ear speech discrimination was 92%.  The examiner's impression 
was bilateral mild high frequency sensorineural hearing loss 
compatible with noise exposure.  His primary noise exposure 
was indicated as being while he was on active duty in the 
military.  It was noted that any additional hearing loss over 
time would be related to non-military causes.  

VA medical records from 1998 to 2000 show the veteran being 
seen in September 1998 with complaints of rectal bleeding.  
In November 1998, he underwent a flexible sigmoidoscopy which 
revealed multiple polyps.  Several polyps were removed at 
this time.  These polyps were determined to be cancerous, and 
in December 1998 he underwent a low anterior resection of the 
colon.  Subsequent records show continued chemotherapy 
treatment.

In February 1999, the veteran filed his claim for service 
connection for colon cancer, asserting that his cancer was 
the result of exposure to asbestos and/or Agent Orange while 
in service.

In September 2001, the veteran was given a VA 
gastrointestinal examination.  He stated he was exposed to 
asbestos during service.  He reported a diagnosis of colon 
cancer in 1998 with a colon resection being performed in 
December 1998.  He received chemotherapy following this, and 
continued to be followed for the condition.  His physical 
examination was normal.  The examiner's diagnoses included 
status post colon cancer with resection and chemotherapy and 
radiation therapy.  The examiner opined that it was unlikely 
that the veteran's colon cancer was related to asbestos 
exposure.  It was noted that if such were the case, some lung 
involvement would be expected and the veteran was currently 
negative for any lung conditions.

In January 2003, the veteran was given a VA audiology 
examination.  He complained of decreased hearing which was 
worse in the right ear.  He had particular difficulty hearing 
in background noise and when using the telephone.  He stated 
that his hearing loss had begun in the 1970s and had 
gradually progressed.  He reported that he worked in an 
engine room with machinery and also in a carpentry shop 
during service, and was also exposed to mortar fire and 
sandblasting.  He stated that hearing protection was not 
used.  He denied occupational and recreational noise 
exposure, and also denied tinnitus.  On examination, decibel 
thresholds in the left ear were 15, 20, 25, 35, and 45 
decibels at the 500, 1000, 2000, 3000, and 4000 Hertz 
frequencies.  His speech recognition score was 96% in the 
left ear.  The examiner's diagnosis was mild sensorineural 
hearing loss in the left ear.

The Board notes that the veteran has submitted various 
statements from his wife and fellow servicemen dated from 
1999 to 2003.  These statements are to the effect that the 
veteran's service involved exposure to both noise and 
asbestos.     
   
II.  Analysis

The file shows that through correspondence, the rating 
decisions, the statements of the case, and the supplemental 
statements of the case, the veteran has been notified of the 
evidence necessary to substantiate his claims.  Relevant 
medical records have been obtained and VA examinations have 
been provided.  The Board finds that the notice and duty to 
assist provisions of the law have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1131; 38 C.F.R. § 3.303.  

Service connection will be rebuttably presumed for certain 
chronic diseases, including sensorineural hearing loss and 
malignant tumors, which are manifest to a compensable degree 
within the year after active service. 38 U.S.C.A. §§ 1110, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.





1.  Left ear hearing loss

Impaired hearing will be considered a disability for VA 
purposes when the thresholds for any of the frequencies of 
500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; 
the thresholds for at least three of these frequencies are 26 
decibels; or speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

One of the requirements for service connection for hearing 
loss is the current existence of a hearing loss disability as 
defined by 38 C.F.R. § 3.385; if such is shown, service 
connection is warranted if the current hearing loss 
disability can be traced to service; and it is not necessary 
that hearing loss to the degree described in 38 C.F.R. § 
3.385 be demonstrated during service.  See Ledford v. 
Derwinski, 3 Vet.App. 87 (1992).

Service medical records from the veteran's 1966-1988 active 
duty in the Navy do not show a chronic hearing loss 
disability in the left ear (as defined by 38 C.F.R. § 3.385), 
although the records note some fluctuations in decibel 
thresholds in that ear during service.  His combat 
participation (see 38 U.S.C.A. § 1154) as well as other 
routine duties in the service at times involved loud noise 
exposure.  A hearing loss disability in the left ear (as 
defined by 38 C.F.R. § 3.385) is not shown for a number of 
years after service, although examinations in recent years, 
including the latest VA examination in 2003, note such 
problem.  A VA examiner in 1996 stated that the veteran's 
bilateral sensorineural hearing loss was compatible with 
noise exposure, and the veteran's primary noise exposure was 
during service.  The Board construes these statements to 
suggest that it is likely that the veteran's current left ear 
hearing loss had its origin with noise exposure during his 
lengthy service career.  

In sum, the Board finds that the veteran's current left ear 
hearing loss disability began during active duty.  The 
disorder was incurred in service, and service connection is 
warranted.  The benefit-of-the-doubt rule, 38 U.S.C.A. § 
5107(b), has been considered in making this decision.

2.  Colon cancer

The veteran seeks service connection for colon cancer.  He 
claims it is due to herbicide exposure in Vietnam or resulted 
from service asbestos exposure. 

The veteran's service medical records from his 1966-1988 
active duty show no colon cancer, nor is colon cancer shown 
within the one-year presumptive period following service.  
Post-service medical records first show the presence of colon 
cancer in 1998, ten years after service.  

The veteran had some service in Vietnam.  In the case of a 
veteran who served in the Republic of Vietnam during the 
Vietnam era, service connection will be presumed for certain 
specified diseases based on presumed exposure to herbicide 
agents (e.g., Agent Orange) in Vietnam; however, colon cancer 
is not one of the listed diseases subject to this presumption 
of service connection.  38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.309(e), 38 C.F.R. § 3.307(a)(6).  Service connection 
based on herbicide exposure might still be established if 
there were medical proof of actual direct causation.  See 
Combee v. Brown, 3 F.3d 1039 (Fed. Cir. 1994).  There is no 
medical evidence in the present case to suggest that the 
veteran's colon cancer is due to herbicide exposure in 
Vietnam.  Moreover, the VA Secretary, under the authority of 
the Agent Orange Act of 1991, Pub. L. 102-4, 105 Stat. 11, 
has determined, based on reports from the National Academy of 
Sciences and other medical and scientific studies, that the 
Agent Orange presumption does not apply to a number of 
conditions, including gastrointestinal tract cancers.  A 
summary of the latest medical and scientific evidence 
considered by the National Academy of Sciences and the VA 
Secretary is set forth at 68 Fed. Reg. 27630 (2003).  

The weight of the credible evidence demonstrates the 
veteran's colon cancer was not caused by herbicide exposure 
in service.

There are no special legal provisions regarding claims for 
service connection for asbestos-related disease.  However, 
the VA has provided adjudicators with some guidelines in 
addressing claims involving asbestos exposure, as set forth 
in Veterans Benefits Administration Manual M21-1, Part VI, 
7.21.  The manual notes that asbestos particles have a 
tendency to break easily into tiny dust particles that can 
float in the air, stick to clothes, and may be inhaled or 
swallowed.  Inhalation of asbestos fibers can produce 
fibrosis and tumors.  The most common disease is interstitial 
pulmonary fibrosis (asbestosis).  Asbestos fibers may also 
produce pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of pleura and peritoneum, lung cancer, and 
cancers of the gastrointestinal tract.  The manual notes that 
lung cancer associated with asbestos exposure originates in 
the lung parenchyma rather than the bronchi.  Occupations 
involving asbestos exposure include mining and milling, 
shipyard and insulation work, demolition of old buildings, 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, manufacture and 
installation of roofing and flooring materials, asbestos 
cement sheet and pipe products, etc.  High exposure to 
asbestos and a high prevalence of disease have been noted in 
insulation and shipyard workers.  This is significant 
considering that, during World War II, several million people 
employed in U.S. shipyards and U.S. Navy veterans were 
exposed to asbestos since it was used extensively in military 
ship construction.  Many of these people have only recently 
come to medical attention because the latent period varies 
from 10 to 45 or more years between first exposure and 
development of the disease.  Also of significance is that the 
exposure to asbestos may be brief (as little as a month or 
two) or indirect (bystander disease).  The manual goes on to 
say that the clinical diagnosis of asbestos requires a 
history of asbestos exposure and radiographic evidence of 
parenchymal lung disease.  In reviewing claims for service 
connection, it must be determined whether or not military 
records demonstrate asbestos exposure in service; it should 
be determined whether or not there was asbestos exposure pre-
service and post-service; and it should be determined if 
there is a relationship between asbestos exposure and the 
claimed disease.
It should be noted that the pertinent parts of the manual 
guidelines on service connection in asbestos-related cases 
are not substantive rules, and there is no presumption that a 
veteran was exposed to asbestos in service by reason of 
having served aboard a ship.  Dyment v. West, 13 Vet.App. 141 
(1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed.Cir. 
2002); VAOPGCPREC 4-2000.

During service, the veteran signed a statement relating that 
he had asbestos exposure in service, there is other lay 
evidence to this effect, and his service in the Navy for over 
20 years included some duties consistent with asbestos 
exposure.  However, even assuming that the veteran was 
exposed to asbestos during service, service connection is not 
warranted in this case, as there is no competent medical 
evidence which relates service asbestos exposure to the colon 
cancer which first appeared a decade after service.  The only 
medical evidence in this regard is the opinion of the 2001 VA 
examiner, who found that a causal relationship was unlikely.  
The medical evidence demonstrates the veteran's colon cancer 
was not caused by asbestos exposure in service.  While the 
veteran has asserted his belief that his colon cancer is 
related to in-service asbestos exposure, he is a layman, and 
as such has no competence to give a medical opinion on 
diagnosis or etiology of a condition.  Espiritu v. Derwinski, 
2 Vet.App. 492 (1992).  

The weight of the credible evidence indicates that the 
veteran's colon cancer began years after his active service 
and was not caused by any incident of service, including 
herbicide exposure in Vietnam or asbestos exposure.  As the 
preponderance of the evidence is against the claim for 
service connection for colon cancer, the benefit-of-the-doubt 
rule is inapplicable, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App 49 
(1990).







ORDER

Service connection for left ear hearing loss is granted.

Service connection for colon cancer is denied.



	                        
____________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

